The opinion of the court was delivered by
West, J.:
The'plaintiff recovered a judgment for commission on a sale of real estate. The defendants appeal and insist that the evidence showed that the negotiations put on foot by the agent had been abandoned and that the sale was made by the owner unaided *808by such negotiations. There is no trouble about the law of the case. Testimony on which the jury found their general verdict in favor of the plaintiff was conflicting but furnished support therefor, and such verdict was approved by the trial court.
Not being triers of fact but being bound by the result reached by the jury and the court below we must affirm the judgment..